Citation Nr: 0326883	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  00-02 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
December 1978, with subsequent service in the Missouri Army 
National Guard.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from an April 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (the RO).

The veteran testified at a personal hearing which was 
conducted by a Veterans Law Judge at the RO in July 2001.  
The case was remanded to the RO in October 2001.  


REMAND

By a letter to the veteran dated in August 2003, the Board 
informed him that the Veterans Law Judge who conducted his 
July 2001 hearing is no longer employed at the Board.  He was 
asked whether he wanted another hearing.  By a statement 
received in September 2003, the veteran indicated that he 
wants a personal hearing before a member of the Board at the 
RO (i.e., a Travel Board hearing). 
In accordance with the veteran's request, the veteran must be 
provided an opportunity to present testimony at a Travel 
Board hearing at the RO.

The Board notes that in August 2002 it undertook additional 
evidentiary development under a recently-enacted regulation, 
38 C.F.R. § 19.9(a)(2)(ii) (2002).  The development action 
requested by the Board resulted in the receipt by the Board 
of a VA medical opinion dated in July 2003.  However, in 
Disabled American Veterans v. Secretary of Veterans Affairs 
(DAV), 327 F.3d 1339 (Fed. Cir.), the United States Court of 
Appeals for the Federal Circuit held that 38 C.F.R. 
§ 19(a)(2) (2002) is inconsistent with 38 U.S.C. § 7104(a) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without remanding the 
case to the AOJ for initial consideration.

The Veterans Law Judge assigned to conduct the requested 
Travel Board hearing may wish to explore with the veteran and 
his representative whether waiver of initial consideration by 
the AOJ of the newly acquired evidence is appropriate.
 
Accordingly, this case is REMANDED for the following:

VBA should schedule the veteran for a 
Travel Board hearing, with appropriate 
notification to the veteran and his 
representative.  

The purpose of this REMAND is to ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by VBA.

This claim must be afforded expeditious treatment by VBA.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


